

113 S1668 IS: To require a Comptroller General of the United States report on the impact of certain mental and physical trauma on the discharge of members of the Armed Forces for misconduct.
U.S. Senate
2013-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1668IN THE SENATE OF THE UNITED STATESNovember 7, 2013Mr. Bennet introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo require a Comptroller General of the United States report on the impact of certain mental and physical trauma on the discharge of members of the Armed Forces for misconduct.1.Comptroller General of the United States report on impact of certain mental and physical trauma on discharges from military service for misconduct(a)Report requiredThe Comptroller General of the United States shall submit to Congress a report on the impact of mental and physical trauma relating to Post Traumatic Stress Disorder (PTSD), Traumatic Brain Injury (TBI), behavioral health matters not related to Post Traumatic Stress Disorder, and other neurological combat traumas (in this section referred to as covered traumas) on the discharge of members of the Armed Forces from the Armed Forces for misconduct.(b)ElementsThe report required by subsection (a) shall include the following:(1)An assessment of the extent to which the Armed Forces have in place processes for the consideration of  the impact of mental and physical trauma relating to covered traumas on  members of the Armed Forces who are being considered for discharge from the Armed Forces for misconduct, including the compliance of the Armed Forces with such processes and mechanisms in the Department of Defense for ensuring the compliance of the Armed Forces with such processes.(2)An assessment of the extent to which  the Armed Forces provide members of the Armed Forces, including commanding officers, junior officers, and noncommissioned officers, training on the symptoms of covered traumas and the identification of the presence of such conditions in members of the Armed Forces.(3)An assessment of the extent to which members of the Armed Forces who receive treatment for a covered trauma before discharge from the Armed Forces are later discharged from the Armed Forces for misconduct.(4)An identification of the number of members of the Armed Forces discharged as described in paragraph (3) who are ineligible for benefits from the Department of Veterans Affairs based on characterization of discharge.(5)An assessment of the extent to which members of the Armed Forces who accept a discharge from the Armed Forces for misconduct in lieu of trial by court-martial are counseled on the potential for ineligibility for benefits from the Department of Veterans Affairs as a result of such discharge before acceptance of such discharge.